EXHIBIT 10.25(a)

 

PARACHUTE AGREEMENT

 

December 6, 2004

 

Nancy Harris

 

 

Dear Nancy:

 

Forgent Networks Inc. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, should the Company receive a proposal
from a third party, whether solicited by the Company or unsolicited, concerning
a possible sale of the Company’s NetSimplicity Software Business (as hereinafter
defined), the Board of Directors of the Company (the “Board”) has determined
that it is imperative that the Company be able to rely upon your continued
services without concern that you might be distracted by the personal
uncertainties and risks that such a proposal might otherwise entail.

 

Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage your continued attention and dedication to your assigned
duties without distraction in the event of such a Potential Sale (as defined in
Section 2 hereof).

 

In order to induce you to remain in the employ of the Company and its
subsidiaries and in consideration of your agreement set forth in Section 2(ii)
hereof, the Company agrees that you shall receive the benefits set forth in this
letter agreement (“Agreement”) in the event of a Sale (as defined in Section 2
hereof) and in the event your employment is terminated subsequent to such Sale.

 

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect through December 31, 2005; provided, however, that commencing
on January 1, 2006 and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement; provided, further, that, notwithstanding
any such notice by the Company not to extend, if a sale shall have occurred
during the original or extended term of this Agreement, this Agreement shall
continue in effect for a period of eighteen (18) months beyond the expiration of
the term in effect immediately before such sale.

 

2. Sale.

 

(i) No benefits shall be payable or realized hereunder unless there shall have
been a Sale of the Company of the NetSimplicity business unit, as set forth
herein. For purposes of this Agreement, a “Sale” shall mean the transfer of
ownership by Company to an unrelated person or entity (“Purchaser”) of all or
substantially all of the assets primarily dedicated to, and used in the
production, sale and/or support of, the NetSimplicity software product line,
including the trademarks, trade names and goodwill associated therewith.

 

(ii) For purposes of this Agreement, a potential sale of the Net Simplicity
business unit (“Potential Sale”) shall be deemed to have occurred if (A) the
Company enters into an agreement, the consummation of which would result in a
Sale; (B) any person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a Sale;
or (C) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Sale has occurred. You agree that, subject to the terms
and conditions of this Agreement, in the event of a Potential Sale occurring
after the date hereof, you will not voluntarily terminate your employment with
the Company for a period of six (6) months from the occurrence of such Potential
Sale. If more than one Potential Sale occurs during the term of this Agreement,
the provision of the preceding sentence shall be applicable to each Potential
Sale occurring prior to the occurrence of a Sale.



--------------------------------------------------------------------------------

3. Acceleration of Vesting and Exercise Upon Sale. Upon the occurrence of a
Sale, (i) all stock options and/or stock appreciation rights held by you that
are unvested and/or unexercised shall immediately and automatically become fully
vested and exercisable as of the effective date of the Sale, and (ii) all
restrictions, terms and conditions applicable to any restricted shares and/or
restricted stock units held by you shall immediately and automatically be deemed
lapsed and satisfied as of the effective date of the Sale.

 

4. Benefits Following Sale. If any of the events described in Section 2(i)
hereof constituting a Sale shall have occurred, you shall be entitled to the
benefits provided in Section 5 hereof upon the occurrence of one of the
following:

 

a. You are not offered employment by the Purchaser on or before the thirtieth
day after consummation of the Sale;

 

b. You are offered employment by the Purchaser, but you refuse such offer for
Good Reason (as hereinafter defined); or

 

c. You accept employment with Purchaser, but such employment is terminated
during the term of this Agreement, unless such termination is (A) because of
your death or Retirement, (B) by the Purchaser for Disability or Cause or (C) by
you other than for Good Reason.

 

(i) Disability. For purposes of this Agreement, “Disability” shall mean a
finding of permanent and total disability by the Social Security Administration.

 

(ii) Cause. For purposes of this Agreement, “Cause” shall mean your willful
breach of duty in the course of your employment, or your habitual neglect of
your employment duties or your continued incapacity to perform them. For
purposes of this Section 4(ii), no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company and its subsidiaries.

 

(iii) Good Reason. You shall be entitled to terminate your employment with
Purchaser, or to refuse an offer of employment from Purchaser, for Good Reason.
For the purpose of this Agreement, “Good Reason” shall mean the occurrence,
during the term of this Agreement, without your express written consent, of any
of the following circumstances:

 

(A) the assignment to you by Purchaser of any duties inconsistent with your
status as Vice President and General Manager of the Company’s NetSimplicity
business unit, or a substantial diminution in the nature or status of your
responsibilities from those in effect immediately prior to the Sale;

 

(B) a reduction by Purchaser in your annual base salary as in effect on the date
hereof (or as the same may be increased from time to time) in an amount greater
than 10%;

 

(C) the relocation by Purchaser of the executive office in which you are located
prior to the Sale to a location more than fifty miles therefrom.

 

Your continued employment with Purchaser shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder. A Sale shall not, by itself, constitute Good Reason.

 

5. Compensation Upon Termination. Following a Sale as defined by Section 2(i),
and upon the occurrence of one of the events set forth in Section 4, you shall
be entitled to the following benefits;

 

(A) The Company (or the Purchaser, if applicable) shall pay you your full base
salary through the Date of Termination at the rate in effect at the time the
Notice of Termination is given, no later than the fifth day following the Date
of Termination, plus all other amounts to which you are entitled under any
compensation plan of the Company applicable to you, at the time such payments
are due; and



--------------------------------------------------------------------------------

(B) The Company shall pay to you, no later than the 30th day following the Date
of Termination, a severance payment (the “Severance Payment”) equal to your
annual base salary at your last rate of pay by Company immediately prior to the
Sale.

 

(i) If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of you
and the Company in applying the terms of Section 5(iv), the aggregate “parachute
payments” paid to or for your benefit are in an amount that would result in any
portion of such “parachute payments” being subject to the excise tax under
Section 4999 of the Code, then the Company shall promptly pay to you as an
additional severance payment such amount as is necessary to secure for you,
after the payment of such excise tax, the full amount of the Severance Payment
provided for in Section 5(iv)(B) above.

 

(ii) You shall not be required to mitigate the amount of any payment provided
for in this Section 5 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 5 be reduced by
any compensation earned by you as the result of employment by another employer
or by retirement benefits after the Date of Termination, or otherwise except as
specifically provided in this Section 5.

 

6. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Chief
Executive Officer with a copy to the Chief Financial Officer, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and the Chief Executive Officer, or the Chief Financial
Officer, or any other person designated by either of them. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under Section
4 shall survive the expiration of the term of this Agreement.

 

9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

11. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

 

Sincerely,

 

FORGENT NETWORKS INC.

By:  

/s/ Richard N. Snyder

   

Name: Richard Snyder

Title: CEO / Chairman

            12/31/04

 

Agreed to this 6th day of December 2004.

/s/ Nancy L. Harris

--------------------------------------------------------------------------------

Signature

 

 

 